DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication No. 2014/0117546) in view of Mountsier et al. (U.S. Publication No. 2010/0187693).
Regarding claim 1, Liu teaches an integrated circuit (IC) device structure, comprising:
first metallization layers (see Fig. 1, metallization layers 106) interconnected to transistors (see paragraph [0023], wafer 102 includes transistors) of a first device layer;
second metallization layers (see Fig. 2A, second wafer overlying, including metallization layers making up 152/156/etc.) interconnected to transistors of a second device layer (not specifically shown, but see paragraph [0023] and [0026]); and

a first feature (interconnect/pad 112) of one of the first metallization layers;
a second feature (interconnect/pad 152) of one of the second metallization layers, wherein the second feature is laterally offset from the first feature (see Fig. 2B and 3), and an overlapping first portion of the second feature is in contact with the first feature (see Fig. 2B and 3) and wherein a sidewall of each of the first and second features is adjacent to a dielectric material (see Fig. 2B and 3, dielectric layers 100 and 150 are adjacent sidewalls of contacts 112 and 152, respectively); and
a barrier material (Fig. 3, barrier 160) between a non-overlapping second portion of at least the second metal feature (see Fig. 3) and the dielectric material adjacent to the sidewall of the first feature (see Fig. 2B or 3),
and wherein the barrier is absent from between the dielectric material that is adjacent to the sidewall of the first feature and the dielectric material that is adjacent to the sidewall of the second feature (see Fig. 8A and paragraphs [0046]-[0047], barrier layer can be aligned and arranged in order to reduce overlap of the barrier layer to only cover the misalignment portions).
Liu does not specifically teach wherein the barrier material comprises a compound of a metal present in at least one of the first and second features.  However, Mountsier teaches that a copper diffusion barrier can be a copper layer containing another element such as selenium or tellurium (see paragraph [0056]).  It would have been obvious to a person of skill in the art at the time of the priority date that the copper barrier of Liu could have been replaced with the copper barrier of Mountsier because it would have been a simple substitution of one known copper diffusion barrier material for another.


Regarding claim 2, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein:
the barrier material has a layer thickness of no more than 10nm (see Mountsier paragraph [0009]); and
the compound comprises the metal and at least one of O, S, Se, or Te (see Mountsier paragraph [0056]).

Regarding claim 3, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein:
the composite interconnect structure further comprises a second barrier material (see Liu Fig. 3, layer 113/153)  in contact with the dielectric material adjacent to the sidewall of the first structure (see Fig. 2B, 3 and 8A);
the metal is a first metal (paragraph [0028], TaN); and
the second barrier material comprises a second metal (see Liu paragraph [0033], and see discussion above with respect to claim 1), different than the first metal (see Liu paragraph [0033], second barrier 160 is a different material than the sidewall barriers 113/153).

Regarding claim 4, Liu in view of Mounsier teaches the IC device structure of claim 3, wherein the second barrier material (Fig. 8B, layer 153) is also between the barrier material (Fig. 8B, 160) and the dielectric material (114) adjacent to the sidewall of the first feature (see Fig. 8B and paragraphs [0046]-[0048], when misaligned with the bottom wafer being to the right of the top wafer, the barrier layer 153 of the top wafer will be horizontally disposed between the dielectric 114 and the barrier 160).

Regarding claim 5, Liu in view of Mounsier teaches the IC device structure of claim 3, wherein the second barrier material is in direct contact with the dielectric material adjacent to the sidewall of 

Regarding claim 6, Liu in view of Mounsier teaches the IC device structure of claim 3, wherein:
the first and second features comprise predominantly Cu (see Liu paragraph [0024]);
the first metal is Cu, Al, Mn, or Zn (see Mountsier paragraph [0011]); and
the second metal is Ta (see Liu paragraph [0028], TaN).

Regarding claim 7, Liu in view of Mounsier teaches the IC device structure of claim 2, wherein the metal is Cu, the compound comprises at least one of S, Se, or Te (see Mountsier paragraph [0011]).

Regarding claim 9, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein:
and the barrier material is crystalline (see Mountsier paragraph [0048]).
Liu in view of Mountsier does not specifically teach the first and second features each have a lateral length of at least 1 um; and the first and second bond interfaces are lateral offset by at least 100nm.  However, Liu considers that a wide range of misalignment is possible (see Fig. 3 and paragraph [0032]-[0033]), and the specific size of the contact is not critical and would have been optimized by a person of skill in the art at the time of the priority date based on the physical and electrical characteristics of the device.  See MPEP2144.05(II)(A).

Regarding claim 21, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein the dielectric material adjacent to the first feature is in direct contact with the dielectric material adjacent to the second feature (see Fig. 8A).

Regarding claim 22, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein the dielectric material adjacent to the first feature is substantially planar with a bonding surface of the first feature (see Fig. 8A).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mountsier, further in view of Powell et al. (U.S. Patent No. 6,607,982)
Regarding claim 8, Liu in view of Mounsier teaches the IC device structure of claim 1, wherein the metal is Cu, the compound comprises O and at least one of Al, Mg, Mn, or Zn.
However, Powell teaches another doped copper diffusion barrier, in which the doping elements are magnesium and oxygen (see col. 4, lines 62-col. 5, line 1).  It would have been obvious to a person of skill in the art at the time of the priority date that the diffusion barrier could have been the barrier described by Powell because it would have been simple substitution of one known barrier material for another.


Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10-14, see Office Action of 7/8/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN G CLINTON/               Examiner, Art Unit 2816  

/SELIM U AHMED/               Primary Examiner, Art Unit 2896